Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
STATUS of CLAIM(s)
Claim 1 has been examined.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10847267. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the current application and claim 1 of U.S. Patent No. 10847267, both recite the same feature of initiating the consultation between the first user and the one or more second users by the application server computer initiating a phone call between the first client device and the one or more second client devices using one or more of a phone connection or a voice over internet protocol (VoIP) connection


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claim(s) 1 recite(s) a method, which is a statutory category (i.e. process). 

2019- Step 2A - Prong One: 

Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
 
The limitation of Independent claim 1 recites at least one abstract idea. Specifically, Claim 1 recites the steps of 

A method, comprising: 
receiving and storing in a data storage device, by an application server computer, from graphical user interfaces of each of a first client device and one or more second client devices, digital data input specifying a first user and one or more second users and an availability schedule stored in the data storage device and specifies two or more availability periods comprising two or more days of a week and one or more consultation types of a set of consultation types; 
retrieving, by the application server computer, from the data storage device, for each second user of the one or more second users, the availability schedule associated with the one or more second users; 
receiving, by the application server computer, from the first client device, a request to initiate a consultation with the one or more second users; 
the request specifying a particular consultation type selected from the set of consultation types; 
when the particular consultation type matches a consultation type associated with an availability period of the two or more availability periods, initiating the consultation between the first user and the one or more second users by the application server computer initiating a phone call between the first client device and the one or more second client devices using one or more of a phone connection or a voice over internet protocol (VoIP) connection and by sending to the first user and the one or more second users a notification message for display on the first client device and the one or more second client devices; 
in response to completion of the phone call, creating and storing in the data storage device, by the application server computer, a consult history record for the phone call; 
the consult history record including the particular consultation type and information shared between the first user and the one or more second users during the phone call.

The limitations “receiving digital data input specifying a first user and one or more second users and an availability schedule stored in the data storage device and specifies two or more availability periods comprising two or more days of a week and one or more consultation types of a set of consultation types; retrieving, by the application server computer, from the data storage device, for each second user of the one or more second users, the availability schedule associated with the one or more second users” constitutes (b) organizing human activity. Accordingly, the claim is directed toward at least one abstract idea. 
The limitations “receiving, by the application server computer, from the first client device, a request to initiate a consultation with the one or more second users; the request specifying a particular consultation type selected from the set of consultation types” constitutes (c) mental processes because initiating the consultations, can be practically performed in the human mind. Accordingly, the claims describe the abstract idea (c) mental processes because these limitations could be performed by the user, researcher to observe, organize, evaluate, k-mers frequencies information on a piece of paper.

The limitation “ initiating the consultation between the first user and the one or more second users by the application server computer initiating a phone call between the first client device and the one or more second client devices using one or more of a phone connection or a voice over internet protocol (VoIP) connection and by sending to the first user and the one or more second users a notification message for display on the first client device and the one or more second client devices.” constitutes (b) organizing human activity because these limitations could be performed by the user, researcher to initiate the consultation using phone call or voice over protocol. Accordingly, the claim is directed toward at least one abstract idea.  
The limitation “ creating and storing in the data storage device, by the application server computer, a consult history record for the phone call; the consult history record including the particular consultation type and information shared between the first user and the one or more second users during the phone call” constitutes (b) organizing human activity because these limitations could be performed by the user, practitioner to create and storing the consultation the consultation using phone call or voice over protocol. Accordingly, the claim is directed toward at least one abstract idea. 

2019 PEG: Step 2A - Prong Two: 
 
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”): 

Claim 1 recites 
A method, comprising: 
receiving and storing in a data storage device, by an application server computer, from graphical user interfaces of each of a first client device and one or more second client devices, digital data input specifying a first user and one or more second users and an availability schedule stored in the data storage device and specifies two or more availability periods comprising two or more days of a week and one or more consultation types of a set of consultation types (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)); 
retrieving, by the application server computer, from the data storage device, for each second user of the one or more second users, the availability schedule associated with the one or more second users (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)); 
receiving, by the application server computer, from the first client device, a request to initiate a consultation with the one or more second users (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f));; 
the request specifying a particular consultation type selected from the set of consultation types (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)); 
when the particular consultation type matches a consultation type associated with an availability period of the two or more availability periods, initiating the consultation between the first user and the one or more second users by the application server computer initiating a phone call between the first client device and the one or more second client devices using one or more of a phone connection or a voice over internet protocol (VoIP) connection and by sending to the first user and the one or more second users a notification message for display on the first client device and the one or more second client devices (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)); 
in response to completion of the phone call, creating and storing in the data storage device, by the application server computer, a consult history record for the phone call (merely daya gathering steps as noted below , See MPEP 2106.05(g)); 
the consult history record including the particular consultation type and information shared between the first user and the one or more second users during the phone call (merely a gathering steps as noted below , See MPEP 2106.05(g)).


For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the limitation.” receiving and storing in a data storage device, by an application server computer, from graphical user interfaces of each of a first client device and one or more second client devices, digital data input specifying a first user and one or more second users and an availability schedule stored in the data storage device and specifies two or more availability periods comprising two or more days of a week and one or more consultation types of a set of consultation types”, the examiner submits that this additional limitation merely adds insignificant extra-solution activity to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f))
Regarding the additional limitation of “retrieving, by the application server computer, from the data storage device, for each second user of the one or more second users, the availability schedule associated with the one or more second users; receiving, by the application server computer, from the first client device, a request to initiate a consultation with the one or more second users; the request specifying a particular consultation type selected from the set of consultation types”, the examiner submits that this additional limitation merely adds insignificant extra-solution activity to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract. The at least one abstract idea of an organizing human activity ((see MPEP § 2106.05(f)).  
Regarding the additional limitation of “when the particular consultation type matches a consultation type associated with an availability period of the two or more availability periods, initiating the consultation between the first user and the one or more second users by the application server computer initiating a phone call between the first client device and the one or more second client devices using one or more of a phone connection or a voice over internet protocol (VoIP) connection and by sending to the first user and the one or more second users a notification message for display on the first client device and the one or more second client devices”, the examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner of pre solution activity that does not meaningfully limit the at least one abstract idea. The at least one abstract idea of organizing human activity (see MPEP § 2106.05(g))
 Regarding the additional limitation of “in response to completion of the phone call, creating and storing in the data storage device, by the application server computer, a consult history record for the phone call; the consult history record including the particular consultation type and information shared between the first user and the one or more second users during the phone call“, this is post-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner of post solution activity that does not meaningfully limit the at least one abstract idea. (see MPEP § 2106.05(g)). 

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application. 
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to implement and revise a treatment plan, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). 
For these reasons, representative independent claim 1 does not recite additional elements that integrate the judicial exceptions into a practical application. (The Examiner notes the mere recitation of an application computer devices, phone call, a voice over protocol to generate, to create and store the consultation data does not take the claim out of the method of organizing human interaction grouping. Thus the claim recites an abstract idea)

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. 
For claim 1 limits the use of a computing component. The specification merely describes the use of these computing components. The Examiner submits that these limitations amount to merely using these computer devices as well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018).), and MPEP 2106.05(d)(I)(2)
For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 80-98 are rejected under 35USC101 as being directed to non-statutory subject matter

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (WO2012170877A2) in view of Kevin Hamm et al.  (US. 20130060576A1 hereinafter Kevin Hamm). 

With respect to claim 1, Schwartz teaches a method, comprising:
receiving and storing in a data storage device, by an application server computer, from graphical user interfaces of each of a first client device and one or more second client devices, digital data input specifying a first user and one or more second users and an availability schedule stored in the data storage device and specifies two or more availability periods comprising two or more days of a week and one or more consultation types of a set of consultation types (‘877;Para 0019: Fig. 7 illustrates an example presentation of a schedule and the availability within the schedule as it may be presented to two different people wanting to schedule an appointment with the same entity or person ; Para 0044: user interface may enable physicians to create schedule templates. A physician may indicate criteria and preferences including, but not limited to, how much time the template should fill (e.g., entire day, half a day, an hour), the type and duration of appointments (e.g., new patients, returning patients, physical exams, etc.), what time the template should start and end, and how the time in the template should be divided initially. Based on the physician's inputted data, the user interface may enable a physician to choose a time or times to designate the type and duration of appointments the physician desires to make available; Para 0045:by disclosure, as in Fig 5, Para 0059: A personal trainer may indicate criteria and preferences including, but not limited to, how much time the template should fill (e.g., entire day, half a day, an hour), the type and duration of appointments (e.g., initial consultations, returning clients, etc.), what time the template should start and end, and how the time in the template should be divided initially)
retrieving, by the application server computer, from the data storage device, for each second user of the one or more second users, the availability schedule associated with the one or more second users (‘877; Para 0046: referring to Fig. 5, the SSS 100 may facilitate the retrieval of data input sources 510, such as from a requestor 512, including, but not limited to, data from or relating to gym members or gym guests. Gym member metadata may include, but is not limited to, profile metadata, membership metadata, or prioritization metadata);
receiving, by the application server computer, from the first client device, a request to initiate a consultation with the one or more second users; the request specifying a particular consultation type selected from the set of consultation types (‘877; Para 0059: A personal trainer may indicate criteria and preferences including, but not limited to, how much time the template should fill (e.g., entire day, half a day, an hour), the type and duration of appointments (e.g., initial consultations, returning clients, etc.), what time the template should start and end, and how the time in the template should be divided initially. Based on the personal trainer's inputted data, the user interface may enable a personal trainer to choose a time or times to designate the type and duration of appointments the personal trainer desires to make available. The user interface may then generate a reusable template the personal trainer may use with new dates and/or add prioritization criteria to. The user interface may enable personal trainer to manage their schedules by viewing or changing appointments and creating new appointments. A personal trainer may select a date and time to edit any 
appointment) ,

Kevin Hamm teaches 
when the particular consultation type matches a consultation type associated with an availability period of the two or more availability periods, initiating the consultation between the first user and the one or more second users by the application server computer initiating a phone call between the first client device and the one or more second client devices using one or more of a phone connection or a voice over internet protocol (VoIP) connection and by sending to the first user and the one or more second users a notification message for display on the first client device and the one or more second client devices (‘576; Para 0065: availability may include more than the immediate availability (e.g., within the next 30 minutes) of the physician. For example, it may also include general availability such as accepting new patients or available to schedule a telemedicine consultation at some future time. A calendar of available future times may also be accessible to the patient to view and schedule a future telemedicine session. For a future session, the consult server advantageously may place a reminder on the calendar of the patient and may also initiate the rich multimedia session at the appointed time to establish the telemedicine consult between the patient and the physician. Accordingly, in optional step 440 a future consultation may be scheduled);
in response to completion of the phone call, creating and storing in the data storage device, by the application server computer, a consult history record for the phone call (‘576; Para 0017: if the physician is available, the consult server establishes a rich multimedia session between the patient and the physician. Patient information can be summarized and provided to the physician in advance of and during the multimedia session. After the consultation, the physician will document the medical encounter in an approved electronic medical record, which can be stored and accessed later. The medical progress note will be sent to the patient via a secure email. Alternatively, any treatment plan or prescription can be provided to the patient and also recorded and stored for later delivery to a primary care physician or consolidation with the patient's medical history or other electronic health record(s)) ;
the consult history record including the particular consultation type and information shared between the first user and the one or more second users during the phone call.(‘576 ; Para 0017: the consult server establishes a rich multimedia session between the patient and the physician. Patient information can be summarized and provided to the physician in advance of and during the multimedia session. After the consultation, the physician will document the medical encounter in an approved electronic medical record, which can be stored and accessed later. The medical progress note will be sent to the patient via a secure email. Alternatively, any treatment plan or prescription can be provided to the patient and also recorded and stored for later delivery to a primary care physician or consolidation with the patient's medical history or other electronic health record(s)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Schwartz with the technique of Enabling Telemedicine Consultations and Patient Referrals as taught by Kevin Hamm in order to facilitates customized matching of patients with doctors to provide higher quality and faster delivery of medical evaluation, diagnosis, and treatment to the patient.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure..
WO 2015100469A1, July 9, 2015 ; Ron Granot

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HIEP V NGUYEN/Primary Examiner, Art Unit 3686